Citation Nr: 0932951	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  06-24 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for a chronic fistula 
in the anus, prior to July 14, 2008.

2  Entitlement to a rating higher than 30 percent for a 
chronic fistula in the anus, from July 14, 2008.

3.  Entitlement to a rating higher than 10 percent for 
service-connected chronic gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from October 1940 to October 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from March 2006 and September 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.

In a January 2009 rating decision, the RO granted an 
increased evaluation of 30 percent for the Veteran's chronic 
fistula in the anus, effective July 2008.  Despite the grant 
of this increased evaluation, the Veteran has not been 
awarded the highest possible evaluation.  As a result, he is 
presumed to be seeking the maximum possible evaluation.  The 
issue remains on appeal, as the Veteran has not indicated 
satisfaction with the 30 percent rating.  A.B. v. Brown, 6 
Vet. App. 35 (1993).

The RO included in this appeal a claim for entitlement to 
service connection for an oral condition.  However, the Board 
finds that the Veteran has never claimed an oral condition, 
and the Veteran himself has asserted that he claimed no such 
condition, as evidenced in a May 2006 statement.  A 
substantive appeal for this issue has not been received, and 
as such, is not before the Board at this time.

The issue of entitlement to a rating higher than 10 percent 
for chronic gastritis is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 14, 2008, the Veteran did not have constant 
slight, or occasional moderate leakage of the rectum and 
anus.

2.  From July 14, 2009, the Veteran did not have extensive 
leakage and fairly frequent involuntary bowel movements.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a chronic 
fistula of the anus, prior to July 14, 2008, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.114, Diagnostic Code 7335 (2008). 

2.  The criteria for a rating higher than 30 percent for a 
chronic fistula of the anus, from July 14, 2008, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.114, Diagnostic Code 7335 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's increased rating claims, 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran with 
respect to his claims for increased ratings in June 2008.

The Board acknowledges that the VCAA letter sent in June 2008 
was sent after the initial adjudication of the claims; 
however, the claims were subsequently adjudicated in 
supplemental statements of the case as well as rating 
decisions.  Therefore, the presumption of prejudice is 
rebutted, and no further development is required regarding 
the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims 
folder, as are post-service private, VA examination, and 
treatment records.  There is no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained, or that are not adequately addressed in documents 
or records contained within the claims folder.  The Veteran 
has also not indicated any intention to provide additional 
evidence in support of his claim. 

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to a Compensable Rating for Service-
Connected Chronic Fistula in the Anus, Prior to July 14, 2008

Service connection for a chronic fistula in the anus was 
established by an April 1971 rating decision, at which time a 
noncompensable rating was assigned, effective from November 
1970.  In a January 2009 rating decision, the rating was 
increased to 30 percent, effective July 2008.  The Veteran is 
seeking an increased rating.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

The Board has considered the entire record, including the 
Veteran's VA clinical records and private treatment records.  
These show complaints and treatment, but will not be 
referenced in detail.  The Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the 
evidence pertinent to the rating criteria and the current 
disability.

Prior to July 2008, the Veteran was noncompensably rated 
under 38 C.F.R. §4.114, Diagnostic Code 7335, for a fistula 
in the anus.  Diagnostic Code 7335 indicates that a fistula 
in the anus is to be rated for impairment of sphincter 
control, which is located under Diagnostic Code 7332.  Under 
Diagnostic Code 7332, a noncompensable rating is warranted 
for a healed or slight fistula, without leakage.  38 C.F.R. 
§ 4.114, Diagnostic Code 7332.  The next higher rating, 10 
percent, is warranted when there is constant, slight, or 
occasional moderate leakage.

The Veteran was afforded a VA examination in July 2006.  The 
Veteran reported the fistula was inflamed approximately two 
years previous, and he complained of diarrhea.  He denied 
hospitalization secondary to the fistula or surgery since 
1957.  The Veteran reported adequate sphincter control and 
denied fecal leakage or involuntary bowel movements.  He also 
denied hemorrhoids or receiving current treatment.  Upon 
physical examination, there was no evidence of colostomy, and 
no evidence of fecal leakage.  The rectum and anus were noted 
to be of normal size with no evidence of lesion, fistula or 
hemorrhoids.  There was also no evidence of anemia, bleeding 
or fissures.  Overall, the examiner concluded that there was 
no evidence of a fistula during that examination.

As noted above, the current regulation provides that a 10 
percent evaluation is warranted where there is constant, 
slight, or occasional moderate leakage.  The Veteran denied 
fecal leakage during the VA examination in July 2006.  As 
such, a compensable rating is not warranted for this time 
period.

The Board has also reviewed VA outpatient, private records, 
the Veteran's lay statements, as well as the possibility of 
an increased rating under any other applicable Diagnostic 
Codes.  However, as the Veteran is diagnosed with a chronic 
anal fistula, the Board finds that the diagnostic code for 
anal fistulas most appropriately represents the Veteran's 
condition.  

Based on the totality of evidence, the Board finds that a 
noncompensable rating adequately reflects the level of 
disability prior to July 14, 2008

Additionally, the evidence does not reflect that the 
disability at issue has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 is not warranted.


III.  Entitlement to a Rating Higher Than 30 Percent for a 
Chronic Fistula of the Anus, From July 14, 2008.

The Veteran is currently rated as 30 percent disabled for a 
chronic fistula of the anus, effective from July 14, 2008.  
The Veteran is seeking an increased rating. 

A rating of 60 percent is warranted under Diagnostic Code 
7332 when there is extensive leakage and fairly frequent 
involuntary bowel movements.  Id.  

The Veteran was afforded a VA examination in July 2008.  The 
Veteran indicated he had a history of fecal incontinence, 
which was occasional, and fecal leakage that was moderate.  
Examination revealed a fistula and the Veteran's sphincter 
had diminished tone and evidence of stool external to the 
sphincter.  The examiner indicated the Veteran's fistula had 
a mild to moderate impact on usual daily activities.

VA outpatient, private treatment records, and the Veteran's 
statements were reviewed; however, based on all the evidence 
of record, the Board finds that the criteria for a rating 
higher than 30 percent, from July 2008, have not been met.  
The Veteran reported moderate fecal leakage and involuntary 
bowel movements that occurred occasionally.

Additionally, the evidence does not reflect that the 
disability at issue has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 is not warranted.


ORDER

Entitlement to a compensable rating for a chronic fistula in 
the anus, prior to July 14, 2008, is denied.

Entitlement to a rating higher than 30 percent for a chronic 
fistula in the anus, from July 14, 2008, is denied.


REMAND

The Veteran is also seeking entitlement to a rating higher 
than 10 percent for his service-connected chronic gastritis.  
The Board finds the duty to assist has not been met.

The Veteran is currently rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7307.  The Veteran was informed in a January 
2009 supplemental statement of the case that a higher 
evaluation of 30 percent was not warranted unless evidence 
demonstrated multiple small eroded or ulcerated areas with 
associated symptoms.

The Veteran was afforded a VA examination in March 2006.  The 
Veteran was diagnosed with chronic gastritis.  It was noted 
that he had thick gastric folds, which may be a true lesion 
or related to chronic inflammation.  Direct visualization was 
recommended.  The Veteran was referred to his doctor to 
consider endoscopy referral.  

The most recent VA examination was afforded to the Veteran in 
July 2008.  The VA examiner used a VA outpatient endoscopy 
that was two years old, from April 2006.  Additionally, the 
VA examiner did not note that the findings from the 
outpatient endoscopy noted that there was a possibility of a 
true solid lesion.

The Board finds that an addendum opinion is necessary and the 
Veteran should be afforded a new VA examination that includes 
new gastroscope studies, if necessary.


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain and associate with the 
claims folder all updated treatment 
records.

2.  Obtain an addendum opinion.  The 
claims folder should be made available to 
the examiner for review.  The examiner 
should review all pertinent records 
associated with the claims file, 
including the March 2006 VA examination, 
and any other medical records related to 
the Veteran's gastritis.  

The examiner is requested to provide an 
opinion and indicate, based on the 
March 2006 examination and any other 
medical records, whether the Veteran 
has: 

a)	chronic gastritis with 
small nodular lesions and 
symptoms;

b)	chronic gastritis with 
multiple small eroded or 
ulcerated areas and 
symptoms; or 

c)	chronic gastritis with 
severe hemorrhages or large 
ulcerated or eroded areas. 

Ask the examiner to discuss all 
findings in terms of the Schedule of 
Ratings for the Digestive System, 
Diagnostic Code 7307.  38 C.F.R. § 
4.114.  The pertinent rating criteria 
must be provided to the examiner. 

If necessary, afford the Veteran a VA 
examination to determine the severity 
of his chronic gastritis.  All 
indicated tests and studies, including 
an endoscopy, if required by the 
examining physician and agreed to by 
the Veteran, should be accomplished, 
and all clinical findings should be 
reported in detail. 

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  

3.  The RO should then readjudicate the 
claim.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


